              Case 1:20-cv-07605-CM Document 4 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,
                              Plaintiff,                      20-CV-7605 (CM)
                     -against-                                ORDER OF DISMISSAL
KATE HARVIE GLASSGAL (ON TWITTER),                            UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 9, 2015, the Court barred Plaintiff from filing any new civil action in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Onatolu v. U.S.

Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015). Plaintiff files this new pro se case, seeks

IFP status, and has not sought leave from the Court. 1 This action is therefore dismissed without

prejudice for Plaintiff’s failure to comply with the July 9, 2015 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       September 17, 2020
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




         1
          Plaintiff attaches to his complaint a notice of appeal, a motion for extension of time to
file a notice of appeal, and a motion for leave to proceed IFP on appeal. At the time Plaintiff filed
his complaint, however, there was no order in this action from which to appeal, and the Court
therefore does not address these documents.
